Citation Nr: 1036592	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disability 
and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2005 and November 2007 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge via telephone conference.  A transcript of the 
hearing is associated with the claims file.  

The issues of entitlement to service connection for a skin 
disability and an acquired psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied service 
connection for a low back condition.  The Veteran did not appeal 
that decision, and it became final.

2.  Evidence received since the final November 1996 rating 
decision is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.

3.  The competent, credible, and probative evidence of record 
preponderates in support of a finding that the Veteran currently 
has a lumbar spine disability that is related to his active 
military service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has a 
left knee disability that is due to any incident or event in 
active military service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has 
hepatitis B that is due to any incident or event in active 
military service.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision denying service connection 
for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a low back disability has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  A lumbar spine disability was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).  

4.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

5.  Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for a low back condition was 
denied in rating decision dated October 1996.  The following 
month, the RO obtained VA outpatient treatment records dated from 
July to August 1996 and, based upon this evidence, issued a 
rating decision, dated November 1996, which confirmed the denial 
of service connection for a low back condition.  In both rating 
decisions, the RO denied the Veteran's claim on the basis that, 
while there was evidence of treatment for low back pain during 
service, a permanent residual or chronic disability was not shown 
by the service treatment records or the post-service medical 
evidence.  The Veteran did not appeal the RO's determination and, 
thus, the November 1996 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

Since the last final decision in November 1996, the new evidence 
that has been submitted includes VA outpatient treatment records 
which document continued treatment for a low back disability 
variously diagnosed as lumbago, lumbosacral disc disease, 
intervertebral disc degeneration, lumbar spondylosis, and back 
pain secondary to arthritis.  See VA outpatient treatment records 
dated August and November 2005 and March to May 2006.  The 
Veteran has also provided lay testimony that he has experienced 
back pain since military service.  

At the time of the last final decision, there was no evidence of 
a permanent chronic back disability subsequent to the in-service 
treatment for low back pain.  In determining whether new and 
material evidence has been submitted to reopen a claim for 
service connection, the Board presumes the credibility of all 
evidence.  See 38 C.F.R. § 3.159(c)(4).  The Board also notes 
that the Veteran is competent to provide evidence regarding the 
symptoms he experiences.  Therefore, the Board finds that the 
evidence received since the November 1996 rating decision is new, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim for entitlement to service connection for a low back 
disability is reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. The 
Veteran will not be prejudiced thereby, as he has been advised of 
the law and regulations pertaining to entitlement to service 
connection and has been afforded an opportunity to present 
argument and evidence in support of his claim.  Moreover, the RO 
has considered the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Back Disability

The Veteran has asserted that service connection is warranted 
because his current back disability is related to a back injury 
he incurred during service.  The Veteran testified that his job 
in Vietnam involved delivering parts and equipment to all 
agencies in Vietnam.  He testified that, in February 1971 while 
delivering parts to the vehicle maintenance area, he was hit from 
behind and knocked out of his step van.  He testified that his 
knee hurt after the accident and that his back began hurting 
later that night.  

The service treatment records (STRs) reflect that, in February 
1971, the Veteran sought treatment for a sore back and scratched 
knee after he reportedly fell from a truck.  No pertinent 
diagnosis was rendered at that time; however, the STRs reflect 
that the Veteran continued to seek treatment for intermittent 
back pain.  In January 1988, the Veteran complained of 
lumbosacral tenderness that had persisted for one week.  He was 
diagnosed with lumbosacral strain and he was placed on temporary 
profile.  In late May 1989, the Veteran was admitted to the 
hospital for treatment for low back pain.  During this 
hospitalization, the Veteran reported the initial back injury 
from a motor vehicle accident in 1971, and he was treated with 
bed rest for approximately three days.  The final diagnosis was 
low back pain.  

In July 1989, he again sought treatment for back pain that was 
diagnosed as lumbar strain.  There are no additional complaints 
or treatment for a back disability during service, except for 
complaints of recurrent back pain lodged at a medical examination 
conducted in August 1990.  Despite the Veteran's report of 
recurrent back pain at that time, clinical examination of his 
spine was normal, although X-rays were not conducted at that 
time.  

The Veteran testified that his back started hurting the night of 
the motor vehicle accident in 1971 and has been hurting ever 
since.  The Veteran is competent to provide evidence regarding 
his symptoms and, thus, the Board finds there is competent and 
probative lay evidence of continuity of symptomatology.  

In this regard, the post-service medical evidence reflects that 
the Veteran has sought treatment for back problems, which have 
been variously diagnosed as lumbago, lumbosacral disc disease, 
intervertebral disc degeneration, lumbar spondylosis, and back 
pain secondary to arthritis.  See VA outpatient treatment records 
dated August and November 2005 and March to May 2006.  The post-
service treatment records do not contain any indication as to the 
etiology of the Veteran's current lumbar spine disability.  

While no medical professional has specifically related the 
Veteran's current lumbar spine disability to his military 
service, the Board finds that, given the evidence of back injury 
and continued back pain in service and the Veteran's report of 
continued back pain after service, there is competent evidence to 
establish a medical nexus between the Veteran's current lumbar 
spine disability and service.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  

In summary, given the evidence of a chronic back disability in 
service and competent and credible lay evidence of continued back 
pain following service, the Board finds there is also competent 
and credible lay evidence sufficient to establish a medical nexus 
between the Veteran's military service and his current lumbar 
spine disability.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for a lumbar spine disability.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).





Left Knee Disability

The Veteran has asserted that service connection is warranted 
because he currently has a left knee disability that is related 
to the in-service motor vehicle accident that occurred in 
February 1971.  

As noted, the STRs reflect that the Veteran received treatment 
for a scratched knee following the in-service motor vehicle 
accident.  See STR dated February 1971.  In evaluating this 
claim, however, the Board finds probative that the February 1971 
service treatment record does not indicate which knee was 
scratched from the accident.  The Board also finds probative that 
there is no evidence that the Veteran incurred a traumatic injury 
to his left knee as a result of the accident or at any other time 
during active military service.  In fact, the service treatment 
records do not contain any complaints, treatment, or findings 
related to a left knee disability.  

Unlike the back disability, the Board finds that the service 
records provide evidence against this claim, indicating a 
scratched knee with no residual problem after 1971 (unlike the 
back).

Nevertheless, the Veteran has testified that he has had problems 
with his knee since the accident and his report of continued 
symptoms is considered competent lay evidence.  

The post-service medical evidence of record reflects that the 
Veteran complained of left knee pain in September 2002 and 
January 2005.  No pertinent diagnosis was rendered in 2002.  In 
January 2005, the Veteran reported that he had experienced 
similar knee pain in the past, as he injured his knee in a motor 
vehicle accident in Vietnam.  No objective findings were reported 
but the assessment was left knee pain.  

While the Veteran was diagnosed with left knee pain in January 
2005, the Board again notes that there were no objective clinical 
findings of an underlying or associated left knee disability.  
Without evidence of an underlying left knee disability to which 
the Veteran's complaints of pain may be related, the Board is 
unable to find that there is competent evidence of a current left 
knee disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  Indeed, the post-service treatment records do not 
contain any other complaints, treatment, or diagnoses related to 
a left knee problem, which only provides more evidence against 
this claim (unlike the back disability).  

In sum, the Board finds that, while the Veteran has provided 
competent lay evidence of a knee injury in service, as well as 
competent evidence of continued knee problems following service, 
there is no medical evidence showing that he currently has a left 
knee disability for which service connection may be granted.  In 
making this determination, the Board notes that lay evidence may 
be competent and sufficient to establish a diagnosis of a 
condition; however, the Veteran has not provided any evidence or 
testimony regarding any current left knee symptoms, other than 
pain.  As pain, alone, is not a disability for which service 
connection may be granted, the Board finds there is no competent 
lay or medical evidence of a current left knee disability.  

Further, even if a knee disability at this time was found, the 
Board finds that service and post-service records provide 
evidence against this claim, outweighing the statements of the 
Veteran regarding this issue.  In this case, due to the minimal 
problem cited in service, the Board finds it unlikely that any 
current problem is related to service. 

In making this determination, the Board notes that a remand is 
not necessary to obtain a VA examination because there is no 
evidence of a current left knee disability or persistent symptoms 
thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Absent proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's 
claim for service connection for a left knee disability must be 
denied, as the evidence fails to establish he has the claimed 
disability.  There is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

Hepatitis B

The Veteran has asserted that service connection is warranted 
because he was diagnosed with hepatitis B during service.  The 
Veteran has reported that he did not know he had hepatitis B 
until he went to a blood station to donate blood and was told 
that he could not donate because he had hepatitis B.  The Veteran 
has asserted that he did not have hepatitis B before entering 
service and that the virus may have been caused during blood 
transfusions he received during an operation he received for 
hemorrhoids during service.  

The STRs do not contain any clinical findings or diagnoses of 
hepatitis B.  The Board has considered the Veteran's assertion 
that he may have been infected with hepatitis B during a blood 
transfusion during his hemorrhoidectomy; however, after careful 
review of the STRs, including the operation report from the 
hemorrhoidectomy performed in March 1984 and subsequent treatment 
records, the Board finds there is no evidence the Veteran 
received a blood transfusion at any time during service.  In this 
regard, it is important for the Veteran to understand that a 
blood transfusion would typically be cited within treatment 
records and, in his case, it is not, which only provides evidence 
against such finding.   

Despite the lack of contemporaneous evidence of a diagnosis of 
hepatitis B during service, the Veteran's report of being told he 
had hepatitis B during service is considered competent lay 
evidence.  However, the Veteran's credibility is lessened as to 
his assertion that he may have been infected by way of a blood 
transfusion during service, given the lack of evidence confirming 
that he, indeed, received a blood transfusion during service.  

Nevertheless, review of the evidentiary record reveals that there 
is no competent evidence of a current hepatitis B disability.  In 
this regard, the Board notes that the post-service medical 
evidence of record, dated from 1996 to 2009, is negative for any 
laboratory findings or clinical evidence confirming the presence 
of the hepatitis B virus.  In December 2006, the Veteran sought 
treatment for an unassociated skin disability and the examiner 
noted that he had hepatitis B.  However, this diagnosis is not 
accompanied with laboratory or clinical findings suggestive of 
the hepatitis B virus and the examiner did not indicate the 
source of his information regarding the diagnosis of hepatitis B.  
Therefore, the probative value of the December 2006 notation of 
hepatitis B is lessened significantly.  

In evaluating this claim, the Board also finds probative that the 
Veteran has not provided any evidence or testimony regarding any 
current symptoms that are related to the hepatitis B virus.  

The Board has considered the Veteran's report that he was told he 
had hepatitis B and that there was no cure to the virus; however, 
without current laboratory and/or clinical evidence confirming 
the presence of the hepatitis B virus, or, at a minimum, 
competent lay evidence of symptoms reasonably attributable to 
hepatitis B, there is insufficient lay or medical evidence to 
establish a current diagnosis of such.  
In making this determination, the Board notes that a remand is 
not necessary to obtain a VA examination because there is no 
evidence of a current hepatitis B disability or persistent 
symptoms thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As noted above, without proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the 
claim of service connection for hepatitis B must be denied, and 
there is no reasonable doubt to be resolved.  See Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2003 and November 2004 which 
fully addressed all required notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The RO also sent the Veteran an additional letter in March 2006 
that informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records, as well as all post-service 
treatment records from VA, the Social Security Administration, 
and all private health care providers identified by the Veteran.  
Indeed, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  In addition, the Veteran was given an opportunity 
to set forth his contentions at the hearing before the 
undersigned in May 2010.  It is therefore the Board's conclusion 
that no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

Entitlement to service connection for a lumbar spine disability 
is granted.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for hepatitis B is denied.  


REMAND

The Veteran has asserted that service connection is warranted 
because he was treated for a skin problem during service, which 
has continued since that time.  

The STRs reflect that, in March 1974, the Veteran sought 
treatment for ringworm or dermatitis of the right anterior thigh.  
The initial assessment was rule out tinea corpora but, after 
laboratory testing did not reveal evidence of fungus, the 
impression was non-specific dermatitis of the leg.  Subsequently, 
in June 1976, the Veteran was placed on temporary profile for 
athlete's foot manifested by pain and blisters on his feet.  At a 
medical examination conducted in August 1990, the Veteran 
reported having skin disease, although objective examination 
revealed that he had normal skin.  

Review of the post-service treatment records reveals that the 
Veteran has continuously sought treatment for a skin disability 
from as early as July 1996.  The evidence reflects that the 
Veteran has suffered from skin problems involving his scalp, 
face, legs, and back and that the disability has been variously 
diagnosed as contact or seborrhic dermatitis, folliculitis, and 
photodermatitis.  See post-service treatment records dated July 
and August 1996, May 2003, December 2006, and March and May 2007.  

The post-service treatment records do not contain any indication 
as to the etiology of the Veteran's current skin disability.  
However, given the Veteran's report of continued skin problems 
since service, which is considered competent lay evidence of 
continuity of symptomatology, the Board finds there is sufficient 
evidence to suggest that the Veteran's current skin disability 
may be associated with his military service.  

In this context, the Board notes that the Veteran has not been 
afforded a VA examination in conjunction with this claim and 
there is no medical opinion of record which provides a competent 
and credible opinion as to the likelihood that the Veteran's 
current skin disability is related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination where 
the record contains evidence of an event, injury, or disease in 
service, competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs or 
symptoms of disability may be associated with active service, and 
the record does not contain sufficient information to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also 
McLendon, supra.  

In this case, as noted, there is evidence of skin problems during 
service, evidence of a current skin disability, and credible lay 
evidence of symptomatology that indicates that the current skin 
disability may be associated with the Veteran's military service.  
As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the likelihood 
that his current skin disability is etiologically related to 
service, to include the skin problems pain manifested therein.  
See 38 C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (holding that a medical examination should be 
afforded unless there is "no reasonable possibility" that an 
examination would aid in substantiating a veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a fully 
informed decision.

Psychiatric Disorder

The Veteran has asserted that service connection is warranted 
because he manifested symptoms of anxiety and nervousness during 
military service which began in Vietnam and continued thereafter.  
The Veteran testified that he received treatment by way of 
medication and sessions with a psychiatrist.  

The STRs confirm that the Veteran was treated at the mental 
health clinic at the US Air Force Hospital in Ching Chuan Kanc, 
in May 1973.  However, the STRs only reflect that he was 
prescribed valium, with no indication as to the symptoms he was 
experiencing.  

The Veteran testified that he was told that mental health records 
are kept separate from other service treatment records and there 
is no indication that the RO has attempted to obtain records of 
mental health treatment directly from the US Air Force Hospital 
in Ching Chuan Kanc.  Therefore, in order to satisfy VA's duty to 
assist the Veteran in obtaining evidence relevant to his claim, 
the Board finds a remand is necessary in order for the RO to 
attempt to obtain these records.  

In addition, the Board notes that the evidentiary record contains 
varying diagnoses related to the Veteran's mental health, 
including depression, anxiety, panic disorder, generalized 
anxiety disorder, and PTSD.  See post-service treatment records 
dated September 2002, July and August 2003, July 2004, and 
September 2009.  The Board must consider all current conditions 
that are within the scope of the claim, including those 
psychiatric disabilities that are reflected in the record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this regard, the Board notes that, while the Veteran filed 
separate claims seeking service connection for depression (mental 
disorder) and PTSD, the claim on appeal includes all psychiatric 
disorders reflected in the record.  

With regard to the PTSD diagnosis, the Board notes that service 
connection for PTSD requires (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009) (conforming 
to the Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) (DMS-IV); (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that a 
veteran did not serve in combat with enemy forces during service, 
or if there is a determination that a veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)).  

The Veteran has provided details regarding stressful incidents in 
service, to which he believes his current psychiatric disability 
is related; however, the Board notes that he has not provided 
enough specificity, e.g., a month and year, regarding when those 
stressful events occurred.  Nevertheless, the Veteran has 
asserted that, during his service in Vietnam, he developed a fear 
of the unknown as he and his unit faced incoming ordnances every 
day.  See October 2007 statement from the Veteran.  This report 
of fear may be sufficient to establish a fear of hostile military 
or terrorist activity that is adequate to support a diagnosis of 
PTSD, however, this is very unclear from the record as to whether 
or not the Veteran actually has PTSD.  A medical opinion is 
needed in order to make this determination.  Therefore, a remand 
is necessary.  

In addition to the foregoing, there is no medical opinion that 
addresses the etiology of the Veteran's current psychiatric 
disabilities.  There is, however, evidence that suggests that the 
Veteran's anxiety and depression may be related to an 
unassociated left temporal abscess.  See post-service treatment 
records dated March 2003 and May 2007.  

Therefore, the Board finds that medical examination is needed in 
order to clarify the Veteran's diagnosis as to any current 
psychiatric disorder and to obtain a nexus opinion that addresses 
the likelihood that any currently manifested psychiatric 
disability is related to service.  See 38 C.F.R. § 3.326 (2009).  

In view of the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.	Attempt to obtain mental health 
treatment records, dated in May 1973, 
from the US Air Force Hospital in Ching 
Chuan Kanc.  If any response indicates 
that follow-up should be undertaken 
with another facility, the RO should 
attempt to obtain the Veteran's service 
treatment records therefrom.  All 
negative responses should be fully 
documented in the claims file, to 
include the preparation of a memorandum 
of unavailability, if necessary.  

2.	Schedule the Veteran for examination(s) 
to determine the nature and extent of 
any currently manifested skin and 
psychiatric disability.  All indicated 
tests and studies should be conducted, 
and all findings described in detail.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.

a.	A diagnosis of any currently 
manifested skin disability should 
be made and the examiner should 
render an opinion as to whether it 
is at least as likely as not 
(i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 
percent) that any current skin 
disability is related to the 
Veteran's active service, to 
include the skin problems 
manifested therein.

b.	As to any psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as 
to whether it is at least as 
likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., 
a probability of less than 50 
percent) that any currently 
diagnosed psychiatric disorder, to 
include depression, anxiety, panic 
disorder, PTSD (if found) and 
generalized anxiety disorder, is 
causally related the Veteran's 
active military service.  It would 
be help for the examiner to 
indicate whether or not the 
Veteran actually has PTSD (but not 
required). 

c.	In answering the foregoing, the 
examiner is requested to address 
the post-service evidence that 
suggests the Veteran's depression 
and anxiety may be related to his 
left temporal abscess.  

d.	As to PTSD, the examiner is 
requested to provide an opinion as 
to the following:

i.	Is the Veteran's reported 
"fear of the unknown" 
sufficient to produce PTSD?
ii.	Is there is a link between 
the current symptomatology 
and the Veteran's fear of the 
unknown (an answer to this 
question is not required 
unless the Veteran is found 
to have PTSD)?

e.	A rationale must be provided for 
each opinion offered.  

f.	If the foregoing questions cannot 
be answered on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the reviewing 
psychiatrist should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


